Third District Court of Appeal
                               State of Florida

                     Opinion filed September 14, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D22-489
                       Lower Tribunal No. 21-10363
                          ________________

                         1700 Bay Drive, LLC,
                                  Appellant,

                                     vs.

                   Tony Nights Group, Inc., et al.,
                                 Appellees.



     An Appeal from a non-final order from the Circuit Court for Miami-Dade
County, Gina Beovides, Judge.

      Annesser Armenteros, PLLC, Miguel Armenteros and Megan A. Lazo,
for appellant.

     Heitner Legal, P.L.L.C., Darren A. Heitner and Alan Wilmot (Fort
Lauderdale), for appellee Tony Nights Group, Inc.


Before HENDON, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. See Ace Funding Source, LLC v. A1 Transp. Network, Inc.,

314 So. 3d 726, 727 (Fla. 3d DCA 2021) (reversing denial of motion to vacate

clerk’s default and default final judgment where prior to default “attorneys

from both sides discussed defendant’s representation by counsel and its

intent to defend.”); Contreras v. Stambul, LLC, 306 So. 3d 1143, 1145 (Fla.

3d DCA 2020) (reversing a denial of a motion to vacate a clerk’s default and

explaining that “[f]or purposes of construing the right to enter a default under

rule 1.500(a), the term ‘paper’ is construed liberally and includes any written

communication that informs the plaintiff of the defendant's intent to contest

the claim.”) (quoting Becker v. Re/Max Horizons Realty, Inc., 819 So. 2d 887,

890 (Fla. 1st DCA 2002)); Gables Club Marina, LLC v. Gables Condo. &

Club Ass’n, Inc., 948 So. 2d 21, 24 (Fla. 3d DCA 2006) (“[A] reasonable

misunderstanding between attorneys regarding settlement negotiations

does constitute excusable neglect sufficient to vacate a default and that a

trial court abuses its discretion by failing to vacate a default entered in such

a case.”); Wofford v. Wofford, 20 So. 3d 470, 473 (Fla. 4th DCA 2009) (“A

trial court’s ruling is presumed correct, and where no transcript is provided,

the appellate court cannot determine whether the evidence supports the trial

court’s rulings or the court misconceived the law.”).




                                       2